Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Breed US 2011/0095940.

     As to claim 1, Breed teaches a system (see figs. 1-5) for reducing magnetic tracking error in a determined position and orientation of a receiver in an electromagnetic tracking system (abstract, 0156), comprising: a transmitter having a plurality of source magnetic coils configured to generate a magnetic field (0086, 0158, see claims 11-13 of Breed teaches transmitter with magnetic coils), and an inertial measurement unit (0145 teaches IMU); a receiver having a plurality of sensor magnetic coils configured to sense the magnetic field and generate magnetic sensor data (0024, 0181, claims 11-13 of Breed teaches receiver, coils), and an inertial measurement unit (see 0145, 0185); and a processor (see 0309 teaching processor) configured to: determine that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determine that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determine a first correction factor to compensate for the error in the position and 
     As to claim 6, Breed teaches the claim 5 wherein further comprises determining a gravity vector from data obtained from the inertial measurement units in the transmitter and receiver (0094, 0315, 0317-0318 teaches vector from data); and selecting the first correction factor to compensate for eddy currents in a floor and/or ceiling (0158, 0397, 0430).     As to claim 7,  Breed teaches claim 5 wherein further comprises determining a probability for each of the first, second and third signal matrices; and combining the positions and orientations derived from the first, second and third signal matrices according to the determined probabilities (0097, 0385 teaches position/orientation modulation from signals per probabilities).     As to claim 8, Breed teaches claim 5 wherein further comprises determine the error-corrected position and orientation of the receiver by blending positions and orientations derived from the first, second and third signal matrices is further configured to use information from a camera, optical, or ultrasonic system (0097, 0137, 0179, 0306 teaches ultrasonic application for the respective error corrected position/orientation).    As to claim 9, Breed teaches a non-transitory computer readable storage medium (0332,  0352, 0368, 0387, fig.22) having embodied thereon instructions for causing a computing device to execute a method for reducing magnetic tracking error in the position and orientation of a receiver (0024, 0068, 0158, 0181, claims 11-13 of Breed teach transmitter, receiver, coils) in an electromagnetic tracking system (see fig.1-5, abstract, 0156), comprising: determining by a processor (see 0309 teaching processor) that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determining by the processor that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determining by the processor a first correction factor to compensate for the error in the position and orientation of the receiver represented by the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor), and compute a second signal matrix by applying the first correction factor to the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor mechanics); determining by the processor that error in the position and orientation of the receiver represented by the second signal matrix 
     As to claim 10, Breed teaches a system (see figs. 1-5) for reducing magnetic tracking error in a determined position and orientation of a receiver in an electromagnetic tracking system (abstract, 0156), comprising: a transmitter having a plurality of source magnetic coils configured to generate a magnetic field (0086, 0158, see claims 11-13 of Breed teaches transmitter with magnetic coils), a receiver having a plurality of sensor magnetic coils configured to sense the magnetic field and generate magnetic sensor data (0024, 0181, claims 11-13 of Breed teaches receiver, coils), and an inertial measurement unit (see 0145, 0185 teaches IMU); and a processor (see 0309 teaching processor) configured to: determine that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determine that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determine a first correction 
          As to claim 14,  Breed teaches claim 13 wherein further comprises determining a probability for each of the first, second and third signal matrices; and combining the positions and orientations derived from the first, second and third signal matrices according to the determined probabilities (0097, 0385 teaches position/orientation modulation from signals per probabilities).     As to claim 15, Breed teaches claim 13 wherein further comprises determine the error-corrected position and orientation of the receiver by blending positions and orientations derived from the first, second and third signal matrices is further configured to use information from a camera, optical, or ultrasonic system (0097, 0137, 0179, 0306 teaches ultrasonic application for the respective error corrected position/orientation).     As to claim 16, Breed teaches a system (see figs. 1-5) for reducing magnetic tracking error in a determined position and orientation of a receiver in an electromagnetic tracking system (abstract, 0156), comprising: a transmitter having a plurality of source magnetic coils configured to generate a magnetic field (0086, 0158, see claims 11-13 of Breed teaches transmitter with magnetic coils), a receiver having a plurality of sensor magnetic coils configured to sense the magnetic field and generate magnetic sensor data (0024, 0181, claims 11-13 of Breed teaches receiver, coils), and an inertial measurement unit (see 0145, 0185 teahces IMU); and a processor (see 0309 teaching processor) configured to: determine that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determine that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determine a first correction factor to compensate for the error in the position and orientation of the receiver represented by the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor), and compute a second signal matrix by applying the first correction factor to the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor mechanics); determine that error in the position and orientation of the receiver represented by the second signal matrix exceeds the predetermined threshold (0097, 0182, 0186, 0200-0201 teaches error in position/orientation); determine a second correction factor to compensate for the error in the position and orientation of the receiver represented by the second signal matrix (0179, 0384, 0388 teaches corrections factor), and compute a third signal matrix by applying the second correction to the second signal matrix (0179, 0384, 0388 
     As to claim 17, Breed teaches the system of claim 16 wherein the transmitter further has an inertial measurement unit (0145, 0185), and the processor is further configured to determine the corrected position and orientation of the receiver using the magnetic sensor data constrained by data from the inertial measurement unit in the transmitter (see claim 16 rejection above).     As to claim 18, Breed teaches a method (see figs. 1-5) for reducing magnetic tracking error in a determined position and orientation of a receiver in an electromagnetic tracking system (abstract, 0156), comprising: generating magnetic field from plurality of source magnetic coils in transmistter (0086, 0158, see claims 11-13 of Breed teaches transmitter with magnetic coils), generating magnetic sensor data by sensing magnetic field using plurality of coils in receiver (0024, 0181, claims 11-13 of Breed teaches receiver, coils), generating inertial measurement data from first/second inertial measurement units one in in the transmitter and other in the receiver (see 0145, 0185 teaches IMU); determining by a processor (see 0309 teaching processor) that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determining by the processor that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determining by the processor a first correction factor to compensate for the 

     As to claim 19, Breed teaches the method of claim 18 further comprising: generating inertial measurement date from an inertial measurement unit in the transmitter (0145, 0185 teaches IMU); and determining the corrected position and orientation of the receiver further comprises using the magnetic sensor data constrained by data from the inertial measurement unit in the transmitter (see claim 18 rejection above).     As to claim 20, Breed teaches a non-transitory computer readable storage medium (0332,  0352, 0368, 0387, fig.22) having embodied thereon instructions for causing a computing device to execute a method for reducing magnetic tracking error in the position and orientation of a receiver (0024, 0068, 0158, 0181, claims 11-13 of Breed teach transmitter, receiver, coils) in an electromagnetic tracking system (see fig.1-5, abstract, 0156), comprising: receiving magnetic sensor data representing the sensing by sensor magnetic coils in the receiver of a field generated by source magnetic coils in transmitter and inertial measurement data from IMU in receiver (0024, 0086, 0158, 0181, see claims 11-13 of Breed teaches transmitter/receiver with magnetic coils and an inertial measurement unit 0145, 0185); determining by a processor (see 0309 teaching processor) that there is error in the determined position and orientation of the receiver relative to the transmitter as represented by a first signal matrix created using the magnetic sensor data from the sensor magnetic coils (0094, 0147-0148, 154-0158, 0179 teaches error mechanics, matrix, sensor data); determining by the processor that the error in the position and orientation of the receiver represented by the first signal matrix exceeds a predetermined threshold (0200-0201 teaches error vs threshold); determining by the processor a first correction factor to compensate for the error in the position and orientation of the receiver represented by the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor), and compute a second signal matrix by applying the first correction factor to the first signal matrix (0145, 0179, 0384, 0388 teaches correction factor mechanics); determining by the processor that error in the position and orientation of the receiver represented by the second signal matrix exceeds the predetermined threshold (0097, 0182, 0186, 0200-0201 teaches error in position/orientation); determining by the processor a second correction factor to compensate for the error in the position and orientation of the receiver represented by the second signal matrix (0179, 0384, 0388 teaches corrections factor), and determining by processor a third signal matrix by applying the second correction to the second signal matrix (0179, 0384, 0388 teaches corrections computation); and determining by processor an error-corrected position and orientation of the receiver by blending positions and orientations derived from the first, second and third signal matrices (0097, 0182, 0186, 0200-0201 teaches respective errors in position/orientation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/Bo Fan/
Examiner, Art Unit 3646